Exhibit 10.1
 
EXECUTION COPY
 
MASTER AGREEMENT
 
THIS MASTER AGREEMENT (this “Agreement”) is dated as of September 3, 2013, by
and among PANACELA LABS, INC., a Delaware corporation (the “Company”), CLEVELAND
BIOLABS, INC., a Delaware corporation (“CBLI”), and OPEN JOINT STOCK COMPANY
“RUSNANO”, an open joint stock company organized under the laws of the Russian
Federation (“Rusnano”; and collectively with the Company and CBLI, the
“Parties” and each a “Party”).
 
RECITALS
 
WHEREAS, Rusnano and CBLI have each made certain equity investments in the
Company, and as a result of such investments, the majority of the Company’s
issued and outstanding capital stock is currently owned by Rusnano and CBLI;


WHEREAS, the Company desires to raise additional capital and Rusnano desires to
extend a convertible loan to the Company (as described in this Agreement and in
the other agreements and documents contemplated hereby, the “Financing”) and the
Company and the other Parties hereto expect to derive substantial direct and
indirect benefit from the Financing; and


WHEREAS, all of the Parties hereto desire to confirm their agreement to
consummate the Financing on the terms and subject to the conditions set forth
herein, and to set forth the various agreements and actions to be taken by the
Parties in order to accomplish the same.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises, agreements and the
mutual covenants herein contained and upon the terms and conditions hereinafter
set forth, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be mutually bound, hereby agree as follows:


ARTICLE I
 
DEFINITIONS
 
1.1           As used in this Agreement, the following terms shall have the
meanings ascribed thereto:
 
(a) “Amended Escrow Agreement” means that certain Escrow Agreement by and among
JPMorgan Chase Bank, National Association, the Company and Rusnano, as amended
by the First Amendment to Escrow Agreement, dated as of November, 2011, and as
further amended by the Second Amendment to Escrow Agreement, substantially in
the form attached hereto as Exhibit A.


 
- 1 -

--------------------------------------------------------------------------------

 
(b) “Amended Investment Agreement” means that certain Investment Agreement by
and among the Company, CBLI and Rusnano, as amended by Amendment No. 1 thereto,
substantially in the form attached hereto as Exhibit B.
 
(c) “Amended and Restated Charter” means that certain Amended and Restated
Certificate of Incorporation of the Company and substantially in the form
attached hereto as Exhibit C.
 
(d) “Amended Stockholders Agreement” means that certain Stockholders and
Investor Rights Agreement of the Company by and among the Company, CBLI and
Rusnano, as amended by Amendment No. 1 thereto, substantially in the form
attached hereto as Exhibit D.
 
(e) “Business Day” means a day (other than a Saturday or Sunday) on which banks
are generally open for business in Moscow, the Russian Federation, and New York,
New York, the United States of America.


(f)  “Closing” has the meaning set forth in Section 3.2.
 
(g)  “Closing Date” has the meaning set forth in Section 3.2.
 
(h)  “Common Stock” has the meaning set forth in Section 4.1(b).
 
(i)  “Delaware SOS” has the meaning set forth in Section 5.1(b).
 
(j)  “Escrow Agent” means JPMorgan Chase Bank, National Association.
 
(k) “Governmental Authority” means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction.


(l) “Intercompany Loan Agreement” means that certain Loan Agreement between the
Company and the Russian Subsidiary dated as of the date herewith and
substantially in the form of Exhibit E hereto.
 
(m) “Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.


(n)  “Loan” has the meaning set forth in Section 2.1.
 
(o) “Loan Agreement” means that certain Convertible Loan Agreement dated as of
even date herewith entered into between the Company and Rusnano and
substantially in the form attached hereto as Exhibit F.
 
(p)  “Minpromtorg” means the Ministry of Trade and Industry of the Russian
Federation.


 
- 2 -

--------------------------------------------------------------------------------

 
(q)  “Preferred Stock” has the meaning set forth in Section 4.1(b).
 
(r) “Russian Subsidiary” means Limited Liability Company “Panacela Labs”, a
limited liability company formed under the laws of the Russian Federation.


(s)  “Shares” has the meaning set forth in Section 4.1(b).
 
(t) “Transaction Agreements” means, collectively, (i) this Agreement, (ii) the
Amended Stockholders Agreement; (iii) the Amended Investment Agreement; (iv) the
Loan Agreement; (v) the Warrant; (vi) the Amended Escrow Agreement; (vii) the
Intercompany Loan Agreement and (viii) any other document, certificate or
instrument deemed necessary or appropriate by the Parties in order to consummate
the transactions contemplated hereunder.


(u) “Warrant” means that certain form of “CLEVELAND BIOLABS, INC. WARRANT TO
PURCHASE COMMON STOCK” made by CBLI in favor of Rusnano and substantially in the
form attached hereto as Exhibit G.
 
ARTICLE II
 
CONVERTIBLE LOAN FROM RUSNANO TO THE COMPANY
 
2.1 Loan. Subject to the terms and conditions of the Loan Agreement, at the
Closing, Rusnano shall extend a convertible loan to the Company in the principal
amount of One Million Five Hundred Thirty Thousand United States Dollars
(US$1,530,000) (the “Loan”), pursuant to the Loan Agreement.
 
2.2 Use of Loan Proceeds. On or immediately after the Closing, (i) the Company
shall transfer or cause the Escrow Agent to transfer in accordance with the
terms of the Amended Escrow Agreement an amount equal to eighty-percent (80%) of
the Loan proceeds to the Russian Entity in the form of a loan by the Company
pursuant to the Intercompany Loan Agreement and (ii) an amount equal to
twenty-percent (20%) of the Loan proceeds shall be retained in the Additional
Term Account (as defined in the Amended Escrow Agreement) to be held by the
Escrow Agent pursuant to the terms and conditions of the Amended Escrow
Agreement.


2.3 Warrant. As a condition of Rusnano to the extension of the Loan to the
Company, CBLI shall issue the Warrant to Rusnano, substantially the form
attached hereto as Exhibit G.


ARTICLE III
 
CLOSING
 
3.1. Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated hereby and the provision by
Rusnano of the Loan shall take place at a closing (the “Closing”) to be held at
the offices of Riker Danzig Scherer Hyland Perretti LLP, 500 Fifth Avenue, 49th
Floor, New York, New York 10110, or at such other location as may be agreed by
the Parties in writing, no later than seven Business Days after the last of the
conditions to Closing set forth in Article V have been satisfied or waived (the
day on which the Closing takes place, the


 
- 3 -

--------------------------------------------------------------------------------

 
“Closing Date”), or on such other date mutually agreed between the Parties.
 
3.2. Transfer of Loan Amount. On the Closing Date, Rusnano shall initiate the
transfer of 100% of the Loan proceeds to the Additional Term Account to be held
and transferred by the Escrow Agent pursuant to the terms and conditions hereof
and of the Amended Escrow Agreement.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Parties hereby severally represents and warrants to the other
Parties, as of the date of this Agreement, as follows:


4.1  Representations and Warranties of the Company.
 
(a) Organization and Authority. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware.
The Company has full corporate power and authority to enter into this Agreement
and the other Transaction Agreements to which the Company is a party, to carry
out its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Company of
this Agreement and any other Transaction Agreement to which the Company is a
party, the performance by the Company of its obligations hereunder and
thereunder and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of the Company. This Agreement has been duly executed and delivered
by the Company, and (assuming due authorization, execution and delivery by CBLI
and Rusnano), this Agreement constitutes a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms.
When each other Transaction Agreement to which the Company is or will be a party
has been duly executed and delivered by the Company (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Agreement
will constitute a legal and binding obligation of the Company enforceable
against it in accordance with its terms.


(b) Capitalization. As of the date of this agreement, the authorized capital
stock of the Company consists of (i) 137,420 shares of Common Stock, par value
$0.001 per share (“Common Stock”) and (ii) 102,580 shares of Series A Preferred
Stock, par value $0.001 per share (“Preferred Stock”; and together with the
Common Stock, the “Shares”). Schedule I attached hereto sets forth all Shares
that are issued and outstanding on the date of this Agreement. All of the issued
and outstanding Shares have been duly authorized and validly issued, are fully
paid and nonassessable and were issued in compliance with all applicable Laws.
As of the date of this Agreement, except for the conversion rights associated
with the Loan, and except for the warrants issued by the Company to Rusnano and
CBLI as contemplated by that certain Investment Agreement of the Company, dated
as of September 27, 2011, by and among the Parties, as may be amended and
supplemented to date, there are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments,
either directly or indirectly, for the purchase or acquisition from the Company
of any interests or any security convertible into or exercisable for its Shares,
and the Company is not obligated to issue or sell any of its Shares and,


 
- 4 -

--------------------------------------------------------------------------------

 
except for that certain existing Stockholders and Investor Rights Agreement
among the Company and its stockholders party thereto, neither the Company nor
any of its shareholders is party to, or otherwise bound by, any agreement
affecting the voting of the Company’s Shares.


(c) No Conflicts; No Consents. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Agreements to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not directly or indirectly contravene, conflict with, or result
in (with or without notice or lapse of time) a violation or breach of: (i) any
provision of the constituent documents of the Company; (ii) any resolution
adopted by the board of directors or the shareholders of the Company; (iii) any
provision of any Law or Governmental Authority applicable to the Company; or
(iv) any term, condition, or provision of any agreement or other instrument or
restriction to which the Company is a party or by which its assets and/or Shares
are bound.


(d) Litigation; Compliance with Laws. There is no action, suit, or proceeding at
law or in equity or by or before any governmental authority, agency or other
instrumentality now pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its properties or rights which, if
adversely determined, would materially impair or affect: (i) the Company’s right
to carry on its business substantially as now conducted (and as now
contemplated); (ii) its financial condition; (iii) its capacity to consummate
and perform its obligations under this Agreement. The Company is in compliance
with all laws, ordinances, rules, regulations and requirements which affect the
Company, its assets or the operation of its business, and is not in violation or
in default with respect to any order, writ, injunction, decree or demand of any
court or governmental authority.


(e) Payment of Taxes. The Company has filed or caused to be filed all federal,
state and local tax returns which are required to be filed, and has paid or
caused to be paid all taxes as shown on said returns or on any assessment
received by it, to the extent that such taxes or assessments have become due,
except such that are contested in good faith by the Company by appropriate
proceedings and for which adequate reserves have been established. The Company
is not aware of any material unasserted claims for prior taxes against it for
which adequate reserves have not been established.


(f) No Defaults. The Company is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained herein
or in any material agreement or instrument to which it is a party or by which it
or any of its properties are bound.
 
4.2  Representations and Warranties of CBLI.
 
(a) Organization and Authority; Due Execution; Enforceability. CBLI is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware. CBLI has full corporate power and authority to enter
into this Agreement and the other Transaction Agreements to which CBLI is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
CBLI of this Agreement and any other Transaction Agreement to which CBLI is a
party,


 
- 5 -

--------------------------------------------------------------------------------

 
the performance by CBLI of its obligations hereunder and thereunder and the
consummation by CBLI of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of CBLI. This
Agreement has been duly executed and delivered by CBLI, and (assuming due
authorization, execution and delivery by the Company and Rusnano), this
Agreement constitutes a legal, valid and binding obligation of CBLI enforceable
against CBLI in accordance with its terms. When each other Transaction Agreement
to which CBLI is or will be a party has been duly executed and delivered by CBLI
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Agreement will constitute a legal and binding
obligation of CBLI enforceable against it in accordance with its terms.


(b) No Conflicts; No Consents. The execution, delivery and performance by CBLI
of this Agreement and the other Transaction Agreements to which it is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not directly or indirectly contravene, conflict with, or result in
(with or without notice or lapse of time) a violation or breach of: (i) any
provision of the constituent documents of CBLI; (ii) any resolution adopted by
the board of directors or the shareholders of CBLI; (iii) any provision of any
Law or Governmental Authority applicable to CBLI; or (iv) any term, condition,
or provision of any material agreement or other material instrument or material
restriction to which CBLI is a party or by which its assets are bound.


4.3  Representations and Warranties of Rusnano.
 
(a) Due Execution; Enforceability. Rusnano has all requisite corporate power and
authority to execute and deliver the Agreement and the other Transaction
Agreements, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Rusnano of this Agreement and the other Transaction Agreements, the
performance by Rusnano of its obligations hereunder and thereunder and the
consummation of all transactions contemplated hereby and thereby have been duly
and validly authorized by all corporate actions of Rusnano necessary to
authorize or to consummate the transaction contemplated hereby. This Agreement
has been duly and validly executed and delivered by Rusnano and constitutes a
valid and binding agreement of Rusnano, enforceable against it in accordance
with its terms. When each other Transaction Agreement to which Rusnano is or
will be a party has been duly executed and delivered by Rusnano (assuming due
authorization, execution and delivery by each other party thereto), such
Transaction Agreement will constitute a legal and binding obligation of Rusnano
enforceable against it in accordance with its terms.


(b) No Conflicts; No Consents. The execution, delivery and performance by
Rusnano of this Agreement and the other Transaction Agreements to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not directly or indirectly contravene, conflict with, or result
in (with or without notice or lapse of time) a violation or breach of: (i) any
provision of the constituent documents of Rusnano; (ii) any resolution adopted
by the board of directors or the shareholders of Rusnano; (iii) any provision of
any Law or Governmental Authority applicable to Rusnano; or (iv) any term,
condition, or provision of any agreement or other instrument or restriction to
which Rusnano is a party or by which its assets are bound.


 
- 6 -

--------------------------------------------------------------------------------

 
ARTICLE V
 
CONDITIONS TO CLOSING
 
5.1 Conditions to Obligations of Rusnano. The obligations of Rusnano to
consummate the transactions contemplated by this Agreement, including the
obligation to initiate the transfer of the Loan proceeds, shall be subject to
the fulfillment or Rusnano’s waiver, at or prior to the Closing, of each of the
following conditions:


(a) The representations and warranties of the Company and CBLI contained in
Article IV of this Agreement shall be true and correct in all material respects
on and as of the date hereof and on and as of the Closing Date with the same
effect as though made at and as of such date;


(b) The Amended and Restated Charter shall have been filed with the Delaware
Secretary  of State, Division of Corporations (“Delaware SOS”); and
 
(c) The Transaction Agreements, including this Agreement, shall have been
executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to Rusnano.


5.2 Conditions  to  Obligations  of  Company. The obligations of the Company to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or the Company’s waiver, at or prior to the Closing, of each of
the following conditions:


(a) The representations and warranties of CBLI and Rusnano contained in Sections
4.2 and 4.3, respectively, of this Agreement shall be true and correct in all
material respects on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date;


(b) The wire of the Loan proceeds by transfer of immediately available funds to
the Additional Term Account shall have been initiated; and


(c) The Transaction Agreements, including this Agreement, shall have been
executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to the Company.


5.3 Conditions to Obligations of CBLI. The obligations of CBLI to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment
or CBLI’s waiver, at or prior to the Closing, of each of the following
conditions:


(a) The representations and warranties of the Company and Rusnano contained in
Sections 4.1 and 4.3 of this Agreement, respectively, shall be true and correct
in all material respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date;
 
(b)  The Amended and Restated Charter shall have been filed with the Delaware
SOS; and
 
 
- 7 -

--------------------------------------------------------------------------------

 
(c) The Transaction Agreements, including this Agreement, shall have been
executed and delivered by the parties thereto and true and complete copies
thereof shall have been delivered to CBLI.
 
ARTICLE VI
 
ADDITIONAL AGREEMENTS
 
6.1 Further Assurances. At any time on or after the Closing, each Party hereto
shall (1) execute and deliver any further assignments, conveyances and other
assurances, documents and instruments of transfer reasonably requested by
another Party to carry out the purposes of this Agreement and the other
Transaction Agreements; and (2) cooperate with the other Parties as such Parties
may reasonably request, so that the Parties shall (i) in a timely manner make
all necessary filings with, and conduct negotiations with, all Governmental
Authorities and other persons or entities the consent or approval of which, or a
license or permit from which, is required for the consummation of the
transactions contemplated herein, and (ii) provide to each other Party such
information as the other Parties may reasonably request in order to enable it to
prepare such filings and to conduct such negotiations. The Parties hereto also
agree to use their best efforts to expedite the review process and to obtain all
such necessary consents, approvals, licenses and permits as promptly as
practicable. To the extent permitted by applicable Law, the Parties shall
request that each Governmental Authority or other person or entity whose review,
consent or approval is requested treat as confidential all information that is
submitted to it. In addition to the foregoing, without duplication, each Party
shall cooperate to perform such acts and execute all such supplemental loan
agreements, warrant agreements and other documents as may be reasonably
requested by Rusnano to process any exercise and conversion in accordance with
Russian law, regulations and practices.


6.2  Expenses.


(a) The Company shall reimburse Rusnano for all expenses Rusnano incurred in
connection with the preparation and negotiation of the Transaction Agreements in
the aggregate amount of Fifteen Thousand United States Dollars (US$15,000). In
addition, the Russian VAT shall be paid by Rusnano, if applicable.


(b) The Company shall reimburse CBLI for all expenses CBLI incurred in
connection with the preparation and negotiation of the Transaction Agreements in
the aggregate amount of Fifteen Thousand United States Dollars (US$15,000) no
later than two Business Days following the Closing Date. Payment of such amount
shall be made by wire transfer of immediately available funds to an account of
CBLI set forth on Schedule II to this Agreement.  Promptly following such
transfer, the Company shall send written evidence of the completed wire transfer
to CBLI and Rusnano.
 
(c) Except as expressly provided in Sections 6.2(a) and (b) above, each Party
hereto will bear its respective direct and indirect expenses incurred in
connection with the preparation and negotiation of this Agreement, the other
Transaction Agreements and the


 
- 8 -

--------------------------------------------------------------------------------

 
consummation of the transactions contemplated by this Agreement and the other
Transaction Agreements, including all fees and expenses of its advisors and
representatives.


6.3 Confidentiality;  Public  Announcements. Whether or not the transactions
contemplated herein shall be concluded, from and after the date of this
Agreement, the Parties hereto shall keep confidential the existence, and the
terms and conditions, of this Agreement, the other Transaction Agreements and
all information obtained by a Party about the other Parties hereto, and they
will not (and each Party will not permit or authorize, as applicable, any of
such Party’s, or its respective subsidiaries’, shareholders, members, partners,
directors, officers, managers, employees, agents, attorneys, investment bankers
and commercial bankers or any other professional consultants to), make any
disclosure, press release or public announcement of any kind with respect to
this Agreement and the other Transaction Agreements and the transactions
contemplated hereby; except that, any such information may be disclosed (i) to
such Party’s shareholders, officers, directors, managers, employees, agents,
attorneys, investment bankers and commercial bankers or any other professional
consultants on a need to know basis, provided, that such persons are advised of
and agree to abide by the terms of this Section 6.3; and (ii) in order to comply
with (x) any applicable Law, (y) any rule or regulation of any Governmental
Authority (including without limitation, the U.S. Securities and Exchange
Commission) and/or of any stock exchange, or (z) any subpoena or other legal
process to make information available to the Parties entitled thereto. Each
Party shall maintain confidentiality of the above information to the same degree
as such Party maintains its own confidential information and shall be maintained
until such time, if any, as any such data or information either is, or becomes,
published or a matter of public knowledge.
 
ARTICLE VIII
 
MISCELLANEOUS
 
7.1 Waivers, Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Party hereto, upon any breach or default of any
Party under this Agreement, shall impair any such right, power or remedy of such
Party nor shall it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Party hereto of any breach or default under this Agreement or any other
Transaction Agreement, or any waiver on the part of any Party of any provisions
or conditions of this Agreement and of any other Transaction Agreement must be
made in writing and shall be effective only to the extent specifically set forth
in such writing, and no waiver in any one or more instances shall be deemed to
be a further or continuing waiver of any such condition or breach in other
instances or a waiver of any other condition or breach of any other provision or
condition of this Agreement or any other Transaction Agreement. All remedies,
either under this Agreement or by Law or otherwise afforded to any Party, shall
be cumulative and not alternative.


7.2 Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of the respective Parties hereto shall bind and inure to the benefit
of their respective successors and assigns.


 
- 9 -

--------------------------------------------------------------------------------

 
7.3 Notices. All notices, consents and other communications hereunder shall be
in writing and shall be deemed to have been duly given (a) when delivered by
hand or by Federal Express or a similar overnight courier to, (b) five (5) days
after being deposited in any United States Post Office enclosed in a postage
prepaid and registered or certified envelope addressed to or (c) when
successfully transmitted by fax or e-mail (with a confirming copy of such
communication to be sent as provided in clauses (a) or (b) above) to, the Party
for whom intended, at the address, fax number or e-mail address for such Party
set forth below (or at such other address, fax number or e- mail address for a
party as shall be specified by like notice, provided, however, that any notice
of change of address, fax number or e-mail address shall be effective only upon
receipt):
 
If to the Company, to it at:
 
Panacela Labs, Inc.
73 High Street
Buffalo, New York USA 14203 Attention: Chairman
Facsimile: +1-716-849-6820
Email: MFonstein@panacelalabs.com
 
With copy (which shall not constitute notice) to:
 
Riker Danzig Scherer Hyland Perretti LLP
500 Fifth Avenue, 49th Floor
New York, New York 10110
Attention: Natasha Ziabkina
Facsimile: +1-212-302-6628
Email: Nziabkina@riker.com
 
If to CBLI, to it at:
 
Cleveland BioLabs, Inc.
73 High Street
Buffalo, New York USA 14203
Attention: Chief Executive Officer
Facsimile: +1-716-849-6820
Email: YKogan@cbiolabs.com
 
With copy (which shall not constitute notice) to:
 
Cooley LLP
500 Boylston Street
Boston, Massachusetts 02116
Attention: Marc Recht
Facsimile: +1-617-937-2400
Email: mrecht@cooley.com
 
 
- 10 -

--------------------------------------------------------------------------------

 
If to Rusnano, to it at:
 
OJSC “RUSNANO”
10A Prospect 60-Letiya Oktyabrya
Moscow 117036
Attention: Leysan Shaydullina, Investment Director
Facsimile: +7 495-988-5399
Email: Leysan.Shaydullina@rusnano.com
 
With copy (which shall not constitute notice) to:
 
Dentons
620 Fifth Avenue
New York, New York 10020
Attention: Kristina Beirne
Facsimile: +1 212-768-6800
Email: kristina.beirne@dentons.com
 
7.4 Governing Law; Jurisdiction. This Agreement shall in all respects be
governed by and construed in accordance with the laws of the State of New York
and the United States of America, without regard to conflicts of law principles
of New York or any other jurisdiction that would require the application of the
law of any other jurisdiction. Each of the Parties hereto irrevocably and
unconditionally waives, to the fullest extent they may legally and effectively
do so, any objection that they may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any New York State or federal court. This Section 7.4 shall survive the
expiration or earlier termination of this Agreement.


7.5 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning or construction of any
of the terms hereof. Unless otherwise specified, any reference in this Agreement
to a particular section, clause or other subdivision, or a particular schedule
or exhibit, shall be considered a reference to that section, clause or other
subdivision of, or to that schedule or exhibit to, this Agreement.


7.6 Entire Agreement. This Agreement, together with the Transaction Agreements
referred to herein, embody the entire agreement among the Parties in relation to
its subject matter, and supersedes in their entirety all prior contracts,
agreements, arrangements, communications, discussions, representations and
warranties, whether oral or written among the Parties, relating to such subject
matter.


7.7 Severability. Each section, subsection and lesser section of this Agreement
constitutes a separate and distinct undertaking, covenant and/or provision
hereof. In the event that any provision of this Agreement shall finally be
determined to be unlawful, all such provisions shall be deemed severed from this
Agreement, but every other provision of this Agreement shall remain in full
force and effect, and in substitution for any such provision held unlawful,
there shall be substituted a provision of similar import reflecting the original
intent of the Parties hereto to the extent permissible under law.


 
- 11 -

--------------------------------------------------------------------------------

 
7.8 Waivers and Amendments. This Agreement may be amended or modified in whole
or in part only by a writing that makes reference to this Agreement executed by
the Parties. The obligations of any Party hereunder may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Party claimed to have given the waiver;
provided, however, that any waiver by any Party of any violation of, breach of,
or default under any provision of this Agreement or any other agreement provided
for herein shall not be construed as, or constitute, a continuing waiver of such
provision, or a waiver of any other violation of, breach of or default under any
other provision of this Agreement or any other agreement provided for herein.


7.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument, and fax or electronic copy of a signature shall be deemed to be
an original for all purposes; provided that an original of such fax or
electronic signature shall be delivered within five (5) days thereof.


7.10 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
Parties and nothing herein expressed or implied shall give or be construed to
give to any person or entity, other than the parties hereto and such assigns,
any legal or equitable rights hereunder.


7.11 Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.


7.12 Interpretation. Each Party has been represented by independent counsel of
its choosing with respect to the preparation and execution of this Agreement,
the Transaction Agreements and any other agreements and documents contemplated
hereby or thereby, and the advice regarding such Party’s rights and obligations
hereunder and thereunder. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
Party drafting an instrument or causing any instrument to be drafted.


7.13 Banking Details of the Parties. The bank account information of the parties
is set forth on Schedule II to this Agreement.
 
 

 
[Signatures follow]
 

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
first written above.
 
 

 
PANACELA LABS, INC.
                  By:
/s/ Michael Fonstein
    Name:
Michael Fonstein, Ph.D.
    Title:
Executive Chairman of the Board
                 
CLEVELAND BIOLABS, INC.
                  By:
/s/ Yakov Kogan
    Name:
Yakov Kogan, Ph.D., MBA
    Title: Chief Executive Officer                  
OPEN JOINT STOCK COMPANY “RUSNANO”
                  By:
/s/ Yurii Udaltsov
    Name:
Yurii Udaltsov
    Title:
Deputy Chairman of the Management Board

 


 



--------------------------------------------------------------------------------
